CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES EXHIBIT 11 - Computation of Earnings Per Share Three Months Ended Nine Months Ended September 25, September 26, September 25, September 26, (In thousands except per share amounts) BASIC: Net Income attributable to Church & Dwight Co. Inc. $ Weighted averageshares outstanding Basic earnings per share $ DILUTED: Net Income attributable to Church & Dwight Co. Inc. $ After-tax interest cost of convertible debt - - Net Income plus assumed debt conversion $ Weighted averageshares outstanding Dilutive effect of convertible debt - - Incremental shares under stock option plans Diluted earnings per share $ $ $ $
